DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
Drawings
The objection to the drawings is withdrawn in view of the cancellation of claims 9 and 20.

Claim Rejections - 35 USC § 112
The 112 rejections to claims 9-11, 20 are withdrawn in view of the cancellation of claims 9 and 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf (US 11,051,425) in view of Krug, Jr. et al. (US 9,913,403 – hereinafter, “Krug”).
With respect to claim 1, Sharf teaches (In Figs 1-3) a network element comprising: one or more modules (108) each supporting a plurality of pluggable modules (106) each having a housing (224); and a conduit (232) associated with a coldplate (230) that is integrated into the housing of each respective one or more pluggable modules (See Figs 1-2).  Sharf further teaches having the liquid cooling assemblies (160) extend to a manifold (Col. 10, ll. 15-17) and that the manifold 
With respect to claim 2, Sharf further teaches that the plurality of pluggable modules are each a pluggable optical module that is one of compliant to any of XFP, SFP (Col. 5, ll. 56-59), XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD and the respective housing that has dimensions similar 
With respect to claim 3, Sharf as modified by Krug teaches the limitations of claim 1 as per above but Sharf fails to specifically teach or suggest that the first manifold and the second manifold are in a stacked configuration.  Krug, however, further teaches (In Fig 5b) that the first manifold (400) and the second manifold (500) are in a stacked configuration (See Fig 5B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krug with that of Sharf, such that the two manifolds are in a stacked configuration, as taught by Krug, since doing so would reduce the depth of the module (108).
With respect to claim 4, Sharf further teaches that the one or more modules support the one or more pluggable modules in a plurality of rows (See Fig 1).  Sharf as modified by Krug above fails to specifically teach or suggest that the network element includes the first manifold and the second manifold separately for each of the plurality of rows.  Krug (In Figs 1, 3A) teaches multiple rows of electronic devices (110) where each row has its own first manifold and second manifold (See Figs 1, 3A where each row of equipment (110) has its own set of manifolds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krug with that of Sharf, such that the each row of pluggable modules has its own set of manifolds, as taught by Krug, since doing so would assure that each row has its own set of cooled coolant thus in the event that a particular manifold malfunctions in a particular row, another row would still have coolant.  Further 1.
With respect to claim 6, Sharf further teaches that the cooling fluid includes a fluid that is either a single or two-phase flow (Cooling fluid flow in any system will inherently be either single or two phase).  Sharf fails to specifically teach or suggest that the fluid is electrically inert.  The Examiner hereby takes Official Notice of the conventionality of having a fluid in an electronics cools system that is electrically inert (IE. dielectric).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid of Sharf be electrically inert since doing so would prevent components from shorting out in the event that the fluid leaks.
With respect to claim 7, Sharf further teaches that the one or more pluggable modules (106) each include fluid connectors (234) configured to connect to the manifolds and electrical connectors (208).
With respect to claim 8, Sharf further teaches that the fluid connectors configured to align the electrical connectors (As in Figs 3-4, when the fluid connectors are aligned with the connectors in the cage then the electrical connector of the pluggable module and the electrical connector of the cage are also aligned).
With respect to claim 12, Sharf further teaches that the conduit includes one or more bends/turns to form a bending, winding, tortuous, serpentine, or otherwise circuitous path (See Figs 2, 4 turn(s) of 232).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Franz et al. (US 10,431,926 – hereinafter, “Franz”).
With respect to claim 13, Sharf as modified by Krug teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13.  Franz, however, teaches a cold plate which includes blind mate fluid connectors (Col. 3, ll. 18-21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franz with that of Sharf, such that the connectors of Sharf are blind mate connectors, as taught by Franz, since doing so would allow for the connectors of the cold plate of Sharf to more easily connect to the connectors in the module housing (108).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Chainer et al. (US 10,098,258 – hereinafter, “Chainer”).
With respect to claims 14-15, Sharf as modified by Krug teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claims 14-15.  Chainer, however, teaches, in a network element, a sensor configured to detect leakage of a cooling fluid in the network element (Col. 3, ll. 25-36).  It would have been 

Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “Applicant respectfully submits there is no suggestion to combine these two references since Krug does not enable a removable module (302).  Note, the conduits (410/411) connect to the top of the coldplate in Krug, thus it is not possible to connect as described by Applicant” (Present remarks page 7) the Examiner respectfully submits that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art2.  In this case, the motivation is found in knowledge generally available to one of ordinary skill in the art – that modifying the manifold of Sharf to have an inlet manifold and an outlet manifold would prevent relatively warm liquid from mixing with relatively cool liquid in the manifold thus providing better cooling to the coldplates.  Indeed having a dedicated inlet manifold, with relatively cold liquid, and a dedicated 
Further the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references3.  Krug is not required to teach removable modules as alleged above since this is already taught by the Sharf reference.  It is the combination of Sharf and Krug which, together, teach all the limitations of claims 1 and 16 as per above.
Accordingly, the 103 rejections to claims 1 and 16 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
        2 See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)
        3 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).